Thornton, J., concurring.
I concur in the order directed in this case. I can see no power in any court in this state to appoint a receiver without an action brought to which the person to be affected by the order is a party. This appears from section 564, Code of Civil Procedure. In this case no action has been brought, and conceding that power to make the order which was made in this case is included in the power to appoint a receiver, the circumstance that no action has been instituted is conclusive to show that the court had no power to make the order. No power to make such order is conferred by sections 1459, 1460, 1461, Code of Civil Procedure, nor by section 572 of the same code. In this last section, by the words “ shown by the examination of a party,” reference is had to a party to an action. That is plainly evidenced by the preceding words, “ when it is admitted by the pleading.” The pleading spoken of can only be the pleading in an action, and the examination of a party can have reference only to a party to the action. The meaning of the section is the same as if it commenced with the words, “ In an action, when it is admitted by the pleading,” etc.
*273It may be said here that granting that the case before us is such as is specified in section 572, the order authorized by that section has not been made. The order made directs the petitioner here to deposit the sum of money about which the controversy has arisen in a bank. The order allowed, by section 572 is, that the party pay the money into court or to the party to whom it is admitted by the pleading or shown by the examination of the party to belong or be due. The order made in this case directing the petitioner to deposit the money in a bank was made without authority.
For the above reasons, I think that the applicant for the writ should be discharged, and concur in the order discharging her from custody.